Citation Nr: 1732589	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-22 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


ORDER

Service connection for lumbar degenerative facet and disc disease is granted.  


FINDING OF FACT

The Veteran's lumbar degenerative facet and disc disease is related to service.  


CONCLUSION OF LAW

The criteria to establish service connection for lumbar degenerative facet and disc disease has been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). 

The record confirms that the Veteran has a current diagnosis of degenerative facet and disc disease, a low back disability.  See "Diagnostic testing," VA Examination, Jan. 7, 2016, p. 7.  Thus, the analysis to follow will center on whether this low back disability is related to the Veteran's period of active service.  

The Veteran had active service from October 1965 to October 1967, including combat service in the Republic of Vietnam.   The Veteran's decorations awarded for his service in the Republic of Vietnam include the Combat Infantryman Badge and the Purple Heart.  

The Veteran's July 27, 1965 induction Report of Medical Examination notes no abnormalities associated with the Veteran spine or musculoskeletal system.  As such, he is presumed sound with respect to his low back.  Service treatment records confirm the Veteran was treated for low back related symptoms on two occasions, in February 1966 and April 1967 respectively.  

There is competent and credible evidence of record sufficiently establishing that the Veteran sustained a back injury while engaged in combat in the Republic of Vietnam (i.e., Operation Junction City or similar operation), including his June 2013 statement and a fellow service member's August 2015 statement.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  At his Board hearing and when seeking relevant medical care the Veteran also provides a competent and credible account of self-medicating consistent low back symptomatology (e.g., pain) that had its onset in-service.  

The United States Court of Appeals for the Federal Circuit has held that in the case of a combat Veteran not only is the combat injury presumed, so is the disability that resulted during service from the in-service injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012); see also 38 U.S.C.A. § 1154(b).  As such, the Veteran's statements constitute competent and credible evidence of that he did sustain a back injury while engaged in combat, and the symptoms persisted after the in-service injury and progressively increased in severity.  

The respective November 2008 VA examination opinion and January 2016 supplemental VA opinion, tending to weigh against the claim, are of limited probative value.  The examiner supported the provided premises by improperly relying largely, if not entirely, on medical evidence or the lack thereof and did not give due consideration to the competent and credible lay evidence of record (e.g., the Veteran's statements).  The examination opinions also do not reflect analysis and reasoning adequately addressing the competent and relevant positive medical evidence of record.  What is more, to the extent the January 2016 opinion indicates the requested opinion cannot be rendered without resorting to speculation, the Examiner fails to clearly explain the basis for the conclusion and provides reasoning suggesting a simple refusal to accept and analyze the determinations and findings that resulted in the Board seeking the supplemental opinion.  Accordingly, the Board finds the respective November 2008 and January 2016 opinions to be of limited, if any, probative value.  

The Veteran served in combat and his account of injury to his back while serving in the Republic of Vietnam is consistent with the circumstances, conditions, and hardships of that service.  38 U.S.C.A. § 1154(b).  As such VA must presume the occurrence of the in-service injury.  In addition, the medical evidence shows that the Veteran has a currently diagnosed low back disability and reports the condition is related to combat service in the Republic of Vietnam.  Further, the Board finds the Veteran's statements related to the onset of low back symptomatology since his combat service in Vietnam, the presence of relevant symptomatology in-and-since service, the self-medication of the relevant symptomatology in-and-post service, as well as the positive October 2015 nexus opinion of private chiropractor J, McDonald, D.C., to be competent, credible, and highly probative.  Thus, the Board finds that the evidence is insufficient to rebut the presumption that the Veteran's currently diagnosed low back disability became manifest during his combat service.  See Reeves.

In sum, the Board finds that the Veteran sustained an in-service combat related low back injury; there is competent and credible evidence of the presence of low back disability in-and-since service; and the diagnosis of a current low back disability.  Service connection is warranted for a low back disability.  



______________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

WITNESSES AT HEARING ON APPEAL	The Veteran & Spouse

ATTORNEY FOR THE BOARD		T. Griffin, Counsel

Copy mailed to:  The American Legion

Department of Veterans Affairs


